The opinion of' the Court was delivered by
Manning, J.
M. A. Montijo of Cuba sued F. J. Montijo of St. Mary parish for rent of the Retreat plantation situated therein and provisionally seized'the crops. Miller, Cannon & Co. of Galveston who furnished the supplies and made advances for the cultivation of the place intervened to' enforce their privilege, and Henry Young and other labourers also intervened, claiming a privilege superior to all others. Tbe contest is between tbe factors and the labourers and the lower judge decided for the latter.
The labourers have the first privilege on the crops. Rev. Civ. Code, art. 3217, addendum to paragraph 9. They have a concurrent privilege with the lessor on the agricultural implements and stock, etc.j while the factor has a privilege on the crops alone.
The contention therefore is—inasmuch as the labourer has a privilege on tho crops and movables and the factor’s privilege rests on the *704crops alone, the labourer should be compelled to exhaust the movables first before he trenches on the crops, and should not be permitted to absorb the whole of a fund upon which the factor has also a privilege to the latter’s detriment when he might satisfy his claim or a part of it out of a fund upon which the factor has not a privilege.
There is no textual provision of our law to that effect, (and privileges are strioti juris), but it is claimed that equitable considerations of the highest character will be promoted by construing its provisions touching privileges on agricultural estates and their fruits in the particular manner now insisted on, and the principle-adopted by courts of equity is invoked, that where one party has a lien on two funds and another has a lien only upon one of them, equity will compel him who has the double lien to resort first to that fund upon which the other has no lien.
The manifest object of our law was to assure payment to the labourers to the prejudice of every one else. The sequence of the different provisions shews this, for immediately after declaring the privilege of the labourer to be concurrent with the lessor, the furnisher of supplies, etc. it adds that his privilege shall be superior to all of them—the result of an amendment prompted doubtless by an apprehension of injury to agricultural interests if the labourer wore not specially protected. However inequitable it may be for the labourer to be given precedence over the lessor, without whose land no crop can be grown, and over the factor without whose money the labourer cannot bofed, the law adopted that policy, and it is stamped very unmistakably on the legislation that was had immediately after the system of free labour began to bo used. The law moans that 'the labourer shall be paid whoever may suffer, and to ensure his payment gives him the first and paramount lien on the crops and a concurrent lien on the movables. To force him to discuss the movables before resorting to the crops would be hindering instead of helping him to payment for lus labour, for if the factor can thus compel him to exhaust the movables so may the lessor, and he will be driven by one and the other to fruitless pursuits of the movables, and ho might justly complain that while the spirit and intention of the law was to subject the crops to his payment first and over all, construction had placed obstacles in his way that defeat the law’s intention. We cannot adopt a construction that would entail that result. The fact is there is no room for construction. The priority of the labourer’s privilege is a matter of positive law.
And so the lower court held.
Judgment affirmed.